ACCEPTED
                                                                                         01-15-00700-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   11/12/2015 2:18:01 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK


                         No. 01-15-00700-CR
                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                   TN THE FIRST COURT OF APPEALS                     HOUSTON, TEXAS
                                                                 11/12/2015 2:18:01 PM
                         AT HOUSTON , TEXAS
                                                                 CHRISTOPHER A. PRINE
                                                                          Clerk

                     LEROY EDWARD JANECKA , JR.

                                               Defendant- Appellant
                                      vs.

                          THE STATE OF TEXAS

                                               Plaintiff- Appellee


               On Appeal from the Second 25 111 District Court
                       of Colorado County, Texas
                   Hon. Michael McCormick Presiding
                    Trial Court Cause No. 15-042-CR


             APPE LLANT'S MOTION TO DLSMJSS APPEAL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellant Leroy Edward Janecka, Jr. files thi s mo tion to dismiss

appeal, and in support thereof respectfully states as follows:

      Appellant wishes to dismiss this appeal because he has entered into a

plea agreement in Trial Court Cause No. 15-096-CR, State v. Leroy Edward

Janecka, with the agreement being that No. 15-096-CR would be dismissed

if this appeal was dismissed. Mr. Janecka has consulted with his attorney on

appeal in this case, and with the Colorado County Public Defender' s Office,
which represents him in the case just referenced. Attached to this motion

is the November 2, 2015 letter from the Colorado County Public

Attorney's Office addressed to this writer discussing that agreement, which

is signed by both Mr. Janecka and his trial counsel in No. 15-096-CR.

Accordingly, appellant Leroy Edward Janecka, Jr. asks this court to dismiss

this appeaL Pursuant to Tex. R. App. P. 42.2(a), appellant has signed this

motion indicating he wishes to have this appeal dismissed.

      WHEREFORE, PREMISES CONSIDERED, appellant Leroy Edward

Janecka, Jr. respectfully prays that this court grant this motion and dismiss

the appeal.




                                           LEROY EDWARD JANECKA, JR.

                                                                             and



                                                    GREGORY SHERWOOD
                                                                 ATTORNEY
                                                             P.O . Box 200613
                                                    Austin, Texas 78720-0613
                                                               (512) 484-9029
                                                     Texas Bar No. 18254600

                                         Com1-Appointed Attorney on Appeal
                                       for appellant Leroy Edward Janecka, Jr.

                                       2
                        CERTIFICATE OF SERVICE

       1 hereby certify that this document was served by tirst class U.S. mail
upon the attorney representing the State in this appeal , County Attorney Jay
E. Johannes, Colorado County Attorney ' s Office, Colorado County
Comihouse, 400 Spring, Room 204, Columbus, Texas 78934, and upon the
attorney representing appellant in Trial Court No. 15-096-CR, Louis A.
Gimbeti, Colorado County Public Defender' s Office, 400 Spring Street,
Suite 102, Columbus, Texas 78934 , on November l:k___, 2015.




                   Cer1ification of Word Count Compliance

      According to the WordPerfect program used to create this document,

there are 377 words in this document.




                                        3